Exhibit 10.1

KeyBank National Association, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

As of June 30, 2011

TNP SRT Secured Holdings, LLC

1900 Main Street, Suite 700

Irvine, California 92614

Attn: James Wolford

Dear Mr. Wolford:

Reference is made to that certain Revolving Credit Agreement dated as of
December 17, 2010, as amended, (“Credit Agreement”) by and among KeyBank
National Association, as agent for the Lenders named (and as defined) therein
(the “Agent”) and TNP SRT Secured Holdings, LLC, a Delaware limited liability
company and certain affiliated entities as set forth in the Credit Agreement
(collectively, the “Borrower”). The Credit Agreement is hereby amended as set
forth below. Capitalized terms used herein without definition shall have the
meaning assigned to such terms in the Credit Agreement.

The Borrower has requested certain amendments to the Credit Agreement as set
forth below, Agent has agreed to make such modifications. Accordingly the
parties hereto hereby agree as follows:

1. Incorporation by Reference. The foregoing recitals are hereby incorporated by
reference as if set forth at length herein.

2. Definition Amendment. The definition of the “Tranche A Available Amount” in
Section 1.01 is hereby amended, effective as of June 17, 2011, to read as
follows:

“Tranche A Available Amount” means the lesser of (a) the Tranche A Commitment
and (b) as adjusted from time to time pursuant to the terms hereof, the lesser
of (i) sixty-five percent (65%) of the Pool Value; or (ii) the Tranche A loan
amount which would produce a Debt Yield of no less than twelve percent (12%).”

3. Borrowing Base Certificate. Effective as of June 17, 2011, the Borrowing Base
Certificate attached as Exhibit G to the Credit Agreement is replaced in its
entirety by the Borrowing Base Certificate attached hereto as Attachment I.

4. Expiration of Temporary Increase. Sections 2.06 and 2.07(a)(i) (as amended in
the Third Omnibus Amendment And Reaffirmation Of Loan Documents dated as of
May 26, 2011 (the “Third Omnibus Amendment”)) are hereby amended to change the
maturity date of the Temporary Increase from July 26, 2011 to August 26, 2011.



--------------------------------------------------------------------------------

5. Application of Net Proceeds. Agent acknowledges receipt of One Million and
no/100 Dollars ($1,000,000) during the period from the Effective Date of the
Third Omnibus Amendment until June 26, 2011. Effective as of June 26, 2011,
Section 2.08(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(d) Until such time as the outstanding principal balance of the Tranche A Loans
has been reduced to an amount equal to $35,000,000, Borrower shall apply one
hundred percent (100%) of the Net Proceeds of the Equity Issuances by TNP REIT
to repay the Tranche A Loans, subject to the exceptions set forth in
Section 5.18. In addition, except for (a) the Net Proceeds from the sale of the
Popeyes pad site (605 West Craig Road, Pad D, North Las Vegas, Nevada) which is
occurring on or about July 29, 2011 or (b) unless otherwise approved in writing
by Agent, Borrower and TNP REIT shall apply 100% of the Net Proceeds of the sale
or refinancing of a Real Property to repay the amounts outstanding under the
Temporary Increase. Any amounts repaid pursuant to this clause (d) may not be
reborrowed.”

6. New Commitments. Section 2.08(g) is hereby deleted in its entirety and
replaced with the following:

“(g) If any new Commitments are received from any Lender other than KeyBank at a
time when there is any amount of the Temporary Increase outstanding, then the
proceeds of any Loans made from such Commitment shall be used first to reduce
the amount of the KeyBank Commitment until the amounts outstanding under the
Temporary Increase have been repaid in full, such that the amount of the
Temporary Increase required to be repaid by Borrower on August 26, 2011 is
reduced by the amount of such Commitment; and such proceeds, if any are received
at the same time as any Net Proceeds are received pursuant to Section 2.08(d),
shall be applied before any Net Proceeds are applied prsuant to
Section 2.08(d).”

7. Partial Release Price. Section 5.14(h) is hereby amended to read as follows:

“(h) If the Release Tract is a portion of a Mortgaged Property, Agent shall have
the right, in its sole discretion and at the Borrower’s expense, to require an
updated Appraisal of the Mortgaged Property without the Release Tract, and Agent
shall be satisfied, in its reasonable discretion, that the remaining portion of
the subject Property will continue to qualify as a Mortgaged Property.
Alternatively, Agent shall use the sale price as set forth in a purchase and
sale agreement and related closing statement which have been delivered to and
approved by Agent.”

8. Tranche B Maturity Date. The parties hereto acknowledge that the Tranche B
Maturity Date occurred on June 30, 2011. The sum of $1,967,763.00, which was the
remaining balance of outstanding Tranche B Loans as of the Tranche B Maturity
Date are hereby deemed to be Tranche A Loans.

 

- 2 -



--------------------------------------------------------------------------------

9. Release of Tranche B Guarantors and Tranche B Collateral. The parties further
acknowledge that, pursuant to Section 2.06(a) of the Credit Agreement and
Section 1 of the Guaranty: (i) the Tranche B Guarantors are automatically
released from the Guaranty effective as of June 30, 2011; and (ii) the Liens and
security interests of the Agent and Lenders in the Tranche B Collateral are
automatically terminated effective as of June 30, 2011.

10. Deletion of Tranche B References. All references in the Credit Agreement and
other Loan Documents (including, without limitation, Exhibit B to the Credit
Agreement) to Tranche B are hereby deleted. Only the Tranche A Commitment
remains in effect.

11. Ratification. Each Credit Party hereby ratifies, affirms and confirms the
Loan Documents (as modified by this letter agreement), and acknowledges and
agrees that the Loan Documents (as modified by this letter agreement) remain in
full force and effect and are enforceable against such Credit Party and against
the Collateral described therein in accordance with their respective terms. Each
Credit Party hereby further acknowledges and agrees that the Loan Documents, as
amended by this letter agreement, are not subject to any defenses, rights of
setoff, claims or counterclaims that might limit the enforceability thereof, the
obligations created and evidenced thereby or the terms and provisions thereof.

12. Miscellaneous. This letter agreement may be executed in any number of
counterparts, all of which when taken together shall constitute one agreement
binding on the parties hereto, notwithstanding that all parties are not
signatories to the same counterpart. Delivery of an executed signature page of
this letter agreement by facsimile transmission or by means of electronic mail
(in so-called “pdf”, “TIF” or any similar format) shall be effective as an
in-hand delivery of an original executed counterpart hereof. Please acknowledge
your agreement with the foregoing by executing a copy of this letter agreement
and returning the same to my attention at the above listed address.

[Signatures on next page.]

 

- 3 -



--------------------------------------------------------------------------------

Very truly yours,

BORROWER:

TNP SRT SECURED HOLDINGS, LLC,

a Delaware limited liability company

By:

  TNP Strategic Retail Operating Partnership, L.P., its sole member   By:  

TNP Strategic Retail Trust, Inc., its

general partner

    By:  

/s/ Jack Maurer

            Print Name: Jack Maurer      

      Title: Vice Chairman,

      President

TNP SRT SAN JACINTO, LLC,

a Delaware limited liability company

By:   TNP SRT Secured Holdings, LLC, its sole member By:   TNP Strategic Retail
Operating Partnership, L.P., its sole member   By:  

TNP Strategic Retail Trust, Inc., its

general partner

    By:  

/s/ Jack Maurer

            Print Name: Jack Maurer      

      Title: Vice Chairman,

      President

(Signatures continue on the next page)



--------------------------------------------------------------------------------

TNP SRT MORENO MARKETPLACE, LLC,

a Delaware limited liability company

By:   TNP SRT Secured Holdings, LLC, its sole member By:   TNP Strategic Retail
Operating Partnership, L.P., its sole member   By:  

TNP Strategic Retail Trust, Inc., its

general partner

    By:  

/s/ Jack Maurer

            Print Name: Jack Maurer      

      Title: Vice Chairman,

      President

TNP SRT CRAIG PROMENADE, LLC,

a Delaware limited liability company

By:  

TNP SRT Secured Holdings, LLC,

a Delaware limited liability company, its Sole

Member

  By:  

TNP Strategic Retail Trust, Inc., a

Maryland corporation, its General

Partner

    By:  

/s/ Jack Maurer

            Print Name: Jack Maurer      

      Title: Vice Chairman,

      President

(Signatures continue on the next page)



--------------------------------------------------------------------------------

TNP SRT NORTHGATE PLAZA TUCSON, LLC, a

Delaware limited liability company

By   TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its
Sole Member   By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its Sole Member     By:   TNP Strategic Retail Trust, Inc.,
a Maryland corporation, its General Partner       By:  

/s/ Jack Maurer

              Print Name: Jack Maurer        
      Title: Vice Chairman, President TNP SRT PINEHURST EAST, LLC, a Delaware
limited
liability company By   TNP SRT Secured Holdings, LLC, a Delaware limited
liability company, its Sole Member   By:   TNP Strategic Retail Operating
Partnership, LP, a Delaware limited partnership, its Sole Member     By:   TNP
Strategic Retail Trust, Inc., a Maryland corporation, its General Partner      
By:  

/s/ Jack Maurer

              Print Name: Jack Maurer        
      Title: Vice Chairman, President

(Signatures continue on the next page)



--------------------------------------------------------------------------------

LENDER AND AGENT:

KEYBANK NATIONAL ASSOCIATION, as

Agent and Lender

By:   /s/ Christopher T. Neil   Christopher T. Neil   Senior Relationship
Manager

The Guarantor joins in the execution of this Agreement to evidence its agreement
to the provisions contained herein.

 

TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:   TNP Strategic Retail Trust, Inc., its general
partner   By:  

/s/ Jack Maurer

          Print Name: Jack Maurer           Title: Vice Chairman, President TNP
STRATEGIC RETAIL TRUST, INC., a
Maryland corporation   By:  

/s/ Jack Maurer

          Print Name: Jack Maurer           Title: Vice Chairman, President

THOMPSON NATIONAL PROPERTIES, LLC,

a Delaware limited liability company

  By:  

/s/ Jack Maurer

          Print Name: Jack Maurer           Title: Vice Chairman, President

(Signatures continue on the next page)



--------------------------------------------------------------------------------

AWT FAMILY, LIMITED PARTNERSHIP, a
California limited partnership

By:

  West Coast Health Insurance Services, Inc., a
California corporation, its General Partner  

By:

 

/s/ Anthony W. Thompson

 

Print Name: Anthony W. Thompson

 

Title: President

/s/ Anthony W. Thompson

Anthony W. Thompson



--------------------------------------------------------------------------------

Attachment I

EXHIBIT G

BORROWING BASE CERTIFICATE

 

To:   

   KeyBank National Association, as Agent    225 Franklin Street, 18th Floor   
Boston, Massachusetts 02110    Attention: Christopher T. Neil

Re: TNP SRT Secured Holdings, LLC – Borrowing Base Certificate

This Borrowing Base Certificate (the “Certificate”) is furnished pursuant to
that certain Credit Agreement dated as of December 17, 2010, by and among TNP
SRT SECURED HOLDINGS, LLC, a Delaware limited liability company, the other
Borrowers thereunder, (the “Borrower”), the Lenders party thereto, KEYBANK
NATIONAL ASSOCIATION, a national banking association, as lender and agent (the
“Agent”) for the Lenders, and KEYBANC CAPITAL MARKETS, INC., as Sole Lead
Arranger (such Credit Agreement as it may be amended, modified, supplemented,
extended, renewed, or restated from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement. This Certificate is made by the
undersigned in its role as Lead Borrower on behalf of Borrower.

The Borrower hereby CERTIFIES to Agent and the Lenders as follows:

The information set forth in Schedule 1 hereto is in all material respects true,
correct and complete, and has been prepared in accordance with the requirements
of the Credit Agreement.

The Mortgaged Properties identified on, and the calculation of Borrowing Base
Availability shown on, Schedule 1 hereto comply with all applicable conditions,
terms, warranties, representations and covenants set forth in the Credit
Agreement.

As of the date hereof, the representations and warranties of the Borrowers
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects.

As of the date hereof, no Default or Event of Default exists.

 

TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability company By:   TNP
Strategic Retail Operating Partnership,
L.P., its sole member   By:   TNP Strategic Retail Trust, Inc., its
general partner     By:  

 

      Print Name:       Title:



--------------------------------------------------------------------------------

Tranche A Availability equals the lesser of (a) sixty-five percent (65%) of the
Pool Value; or (b) the Tranche A loan amount which would produce a Debt Yield of
no less than twelve percent (12%).

 

  (a) Pool Value* $            

 

Name of Borrower

  

Value

  

Location of
Mortgaged
Property

                       

 

  * from and after the date which is nine (9) months after the Effective Date,
there shall be at least four (4) separate Mortgaged Properties in the Pool, and
(ii) no single Mortgaged Property in the Pool shall have a Pool Value equal to
or greater than 35% of the aggregate Pool Value, unless the outstanding Loans
total less than fifty percent of the aggregate Pool Value.

 

  (i) Pool Value x 65% $        

 

  (b) Debt Yield

 

  (i) Current Quarter Net Operating Income $        

 

  (ii) Debt Yield Loan Amount ((b)(i) divided by .12) $        

 

  (c) Tranche A Availability (lesser of (a)(i) and (b)(ii) above) $        